DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3 are pending in this application.
Response to Amendment
Claims 1-3 are amended.
Terminal Disclaimer
The terminal disclaimer filed on 12/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application 17/009,432 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Blackman on 01/07/2022.
The application has been amended as follows: Claim 1 is amended to recite:An electrostatic chuck, comprising:
	a ceramic dielectric substrate including a first major surface and a second major surface, the first major surface being configured to have an object placed thereon and clamped by the electrostatic chuck, the second major surface being at a side opposite to the first major surface;
	a base plate supporting the ceramic dielectric substrate;
	at least one plasma-generating electrode layer provided inside the ceramic dielectric substrate and connected to a high frequency power supply from a side of the second major surface; and
	at least one clamping electrode layer provided inside the ceramic dielectric substrate and connected to a clamping power supply,
	the plasma-generating electrode layer being provided between the first major surface and the second major surface in a Z-axis direction extending from the base plate toward the ceramic dielectric substrate,
	the clamping electrode layer being provided between the plasma-generating electrode layer and the first major surface in the Z-axis direction,
	the plasma-generating electrode layer including a first portion and second portion, the first portion having a first thickness and being positioned more centrally of the ceramic dielectric substrate than is the second portion when projected onto a plane perpendicular to the Z-axis direction,
	the first portion including a first surface at a side of the first major surface, and a second surface at a side opposite to the first surface,
	the second portion including a third surface at the side of the first major surface, and a fourth surface at a side opposite to the third surface,
	the third surface being positioned between the first surface and the clamping electrode layer in the Z-axis direction,
	a distance along the Z-axis direction between the fourth surface and the first major surface being constant, and
	a second thickness of the second portion of the plasma-generating electrode layer in the Z-axis direction, between the third surface and the fourth surface, varying such that the second thickness at a circumferential end portion of the second portion is less than the second thickness at a central portion of the second portion, 
whereby the plasma-generating electrode layer is configured to optimize distribution of plasma density in order to provide substantially uniform plasma density therein during use.
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 12/22/2021, with respect to claims 1-3 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-3 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 1, especially a second thickness of the second portion of the plasma-generating electrode layer in the Z-axis direction, between the third surface and the fourth surface, varying such that the second thickness at a circumferential end portion of the second portion is less than the second thickness at a central portion of the second portion, whereby the plasma-generating electrode layer is configured to optimize distribution of plasma density in order to provide substantially uniform plasma density therein during use. Claims 2 and 3 are allowed based on their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN J COMBER/               Primary Examiner, Art Unit 2839